Case 8:18-cv-02293-SDM-AEP Document 19 Filed 01/15/19 Page 1 of 1 PageID 78



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



   SHAWNDRA FAISON,

         Plaintiff,

   v.                                               CASE NO. 8:18-cv-2293-T-23AEP

   HUNTER WARFIELD, INC.,

         Defendant.
                                              /


                                          ORDER

         The plaintiff announces (Doc. 18) a settlement in this action. Under Local

   Rule 3.08(b), this action is DISMISSED subject to the right of any party within sixty

   days (1) to submit a stipulated form of final order or judgment or (2) to move to

   vacate the dismissal for good cause. The clerk is directed to close the case.

         ORDERED in Tampa, Florida, on January 15, 2019.
